Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION
	The title was changed to – Method for Liposome Preparation by Centrifugation –.
	At line 2 of the section, CROSS-REFERENCE TO RELATED APPLICATION, the phrase -- , now U. S. Pat. No. 10,736,847 – was inserted between “2018” and “ ; “.
IN THE CLAIMS
 	Claim 11 at lines 1 – 2, was amended as follows:
-- A method for producing a of substantially the same defined size, the method comprising: --
Claim 11, at the last line, was amended as follows:
-- liposomes through the membrane to produce the wherein the applying the centrifugal force comprises spinning the liposome extrusion device in a centrifuge. –
	Claim 17 was cancelled.
	Claim 21, at line 1, the phrase, “Claim 10” was changed to – Claim 11 --.
Claim 22, at line 1, the phrase, “Claim 10” was changed to – Claim 11 --.

Claim 24, at line 1, the phrase, “Claim 10” was changed to – Claim 11 --.
Claim 25, at line 1, the phrase, “Claim 10” was changed to – Claim 11 --.
Claim 28, at line 1, the phrase, “Claim 10” was changed to – Claim 11 --.
Claim 29, at line 1, the phrase, “Claim 10” was changed to – Claim 11 --.
Claim 30, lines 1 - 2 were amended as follows:
--The method according to Claim 29, wherein the suspension of liposomes comprises 
Claim 31, at line 1, the phrase, “Claim 10” was changed to – Claim 11 --.
Claim 32, at line 1, the phrase, “Claim 10, wherein the uniform population” was changed to – Claim 11, wherein the population--.
Claim 33, at line 1, the phrase, “wherein the uniform population” was changed to –wherein the population--.
Claim 34, at line 1, the phrase, “wherein the uniform population” was changed to –wherein the population--.

Examiner Comments
The application discloses what is meant by a population of liposomes of “defined size” (at page 3 line 31) and what is meant by “[size] values that are substantially the same” (at page 4 line 7 et seq.).
This rejection may be overcome by amending claim 11 lines 1-2 as follows: 

Art Cited of Interest


    PNG
    media_image1.png
    155
    683
    media_image1.png
    Greyscale

	Olson teaches at p 11 that 

    PNG
    media_image2.png
    214
    678
    media_image2.png
    Greyscale

	Olson at p 9

    PNG
    media_image3.png
    78
    681
    media_image3.png
    Greyscale

	Coe incorporates by reference USP 5008050 to Cullis.  Coe describes using pressure from a high pressure nitrogen tank (see Cullis at col 8 line 47)1 apparently blanketing Coe’s upstream suspension tank 31.  This source of pressure effects passage of the liposome suspension through the membrane filter 14 at membrane holder 33. 


    PNG
    media_image5.png
    667
    1240
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    523
    784
    media_image6.png
    Greyscale

Coe (col 7) discloses application of pressure forces to the suspension upstream of the filter membrane: 
	
    PNG
    media_image7.png
    162
    473
    media_image7.png
    Greyscale

Coe does not disclose application of a centrifugal force to the suspension of liposomes.

	Litchy teaches that centrifugal pumps provide less pulsation (fig 3), more even pulsation intensity over a range of flow rates Fig 5), and better particle retention on 0.1 μm pore size filter media (fig 6 and 7) than bellows or diaphragm pumps.  One of skill would have understood that better particle retention on the filter media in a pulsating flow environment is an indication of less physical distortion of the size of the filter medium’s pores due to pressure pulsations.
	USP 10751355 at col 1 lines 28 – 36 teaches that liposomes can be sensitive to shear-induced stress.
	The prior art of record does not describe or suggest spinning a liposome extrusion device in a centrifuge in the course of producing a population of liposomes of substantially the same defined size.
/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 USP 5008050 to Cullis, at col 8 line 47
        
    PNG
    media_image4.png
    66
    474
    media_image4.png
    Greyscale